Whitman, Judge.
The Supreme Court of the United States in Bell v. Burson, 402 U. S. 535 (91 SC 1586, 29 LE2d 90), having reversed the judgments of this court in Burson v. Bell, 121 Ga. *221App. 418 (174 SE2d 235), and remanded the case to this court for further proceedings not inconsistent with its opinion, the prior judgment of this court is vacated and the opinion of the Supreme Court is substituted therefor.
Decided July 9, 1971.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Assistant Attorney General, Larry H. Evans, for appellant.
William H. Traylor, Elizabeth R. Rindskopf, for appellee.
Accordingly, the order of the superior court which reinstated Bell’s driver’s license and vehicle registration is affirmed, but with direction that the matter be remanded to the Department of Public Safety for such further inquiry and proceedings as are required by the decision of the Supreme Court.

Judgment affirmed with direction.


Jordan, P. J., and Evans, J., concur.